DETAILED ACTION
This communication is in responsive to RCE and supplemental response for Application 15/559528 filed on 2/1/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-13 are presented for examination.
		Claims 1, 8, 10-11 were amended. 
		Claim 13 is withdrawn. 
		
IDS filed on 12/16/2020 has been considered and approved. 

Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/1/2021 has been entered.

Examiner’s Note
5.	Prosecution for this application is very slow to none compared with other applications filed at the same time. Applicants are strongly encourage to go differently about this application. To move prosecution forward, applicants may incorporate claims 3-5 into the independent claims. 

Response to Arguments
6.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

7.	Applicant’s arguments in the amendment filed on 2/1/2021 regarding claim rejection under 35 USC § 103 with respect to Claims 1-12 are moot in view of the new ground of rejection.  
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al. (hereinafter Hasan) US 2015/0106339 A1 in view of Dudda et al. (hereinafter Dudda) US 2015/0365872 A1. 

Regarding Claims 1, 8, 10-12, Hasan teaches a method of verifying an operation of a mobile radio communication network, the method comprising: 

sending an Initiation Message from a first network entity to a second network entity (Fig. 1 illustrate first and second network entities including 106a-e, 110a-c and 108a-j all are interpreted as first or second network entity. For example, in ¶0045 & Fig. 4; the rollback request module 410 is configured and/or programmed to access or receive a request to rollback one or more changes made to parameters of managed objects associated with a communication network within a given time period.  For example, the rollback request module 410 may receive a request from a network administrator or a network performance monitoring element to undo changes made within a given time period that may have caused an undesired performance of one or more managed objects associated with the network Additionally, see ¶0066 “The GUI 610 may also send a request to the rollback system 350 to obtain a list of DNs associated with the modified MOs. See also ¶0053-¶0054 & Fig. 5 step 510 “receiving” as in claim 8), the Initiation Message defining an undo request (¶0045 & Fig. 4 & ¶0066 & Fig. 5; undo request) and comprising an UNDO section defining an undo area (Figs. 4-5 & ¶0045; rollback request 410 that includes rollback changes made to parameters of objects within a given time period), a TRIGGERING_CM section indicating changes to the network (Figs. 4-5 & ¶0046; changes retrieval module 420 to retrieve information identifying the changes made to the parameters), and an ASSISTANCE section (Figs. 4-5 & ¶0047-¶0049; changes determination module 430 indicating an action for the second network entity (Figs. 4-5 & ¶0045-¶0063 & Table 00001 illustrate different change type e.g. no action, add, update, delete. Note that Fig. 1 illustrate first and second network entities including 106a-e, 110a-c and 108a-j all are interpreted as first or second network entity);  
receiving an Assistance-Response Message, the Assistance-Response Message comprising the UNDO section (¶0066-¶0068 & Fig. 6; list of modified object types), 
 and sending an Assistance-Acknowledge Message including an ACK flag and the UNDO section from the first network entity to the second network entity (¶0066-¶0068 & Fig. 6; list of modified object types where the rollback system 350 determines the rollback changetype and parameters to be set, in order to complete rollback 640, and sends information to the GUI 610 identifying the cumulative rollback changes.  The GUI 610 confirms the changes, and pushes the changes to an Element Management Service (EMS) 650, via the rollback system 350.  The rollback system 350 returns a success or fail message based on a result of the roll back action).  
Hasan teaches undo changes made to one or more parameters as in Figs. 5-6. Note that Hasan does not use the same parameter names as claimed here. However a skilled artisan would understand that Hasan’s parameters are similar or obvious variations to the names used for the parameter above.
It would have been obvious to one of ordinary skill in the art before the effecting filling date of the claimed invention to modify Hasan’s teachings e.g. parameter names 
Hasan does not expressly teach and an ASSISTED_CM section the ASSISTED_CM section indicating whether the second network entity is configured to assist the first network entity in resolving a verification collision; 
However, Dudda teaches and an ASSISTED_CM section the ASSISTED_CM section indicating whether the second network entity is configured to assist the first network entity in resolving a verification collision (Fig. 7 & ¶0107; serving and assisting base stations communicate with each other to asset equipment UE when link is failing. Note that serving base station or assistance base station has to figure out which link failed/degraded which is similar to “resolving a verification collision.” Also see 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Dudda into the system of Hassan in order to solve problems and performance deterioration that occur during optimization and enabling the system to deal with problems due to environment changes (abstract) Utilizing such teachings enable the system to provide a network adaption to degradation of quality in an easy, efficient and fast case (abstract). 

Regarding Claim 2, Hasan in view of Dudda teaches the method according to claim 1, Hasan further teaches wherein the Initiation Message further comprises an OPT_NUM section indicative for the way a corresponding undo request has to be handled (see table 00001-00005 & Figs. 5-6). 
 
Regarding Claim 6, Hasan in view of Dudda teaches the method according to claim 1, Hasan further teaches further comprising determining the undo areas and forming the UNDO section of the Initiation Message (¶0066-¶0068 & Fig. 6; list of modified object types). 
 
Regarding Claim 7, Hasan in view of Dudda teaches the method according to claim 1, Hasan further teaches further comprising analyzing an impact of deployed CM changes on the mobile radio communication network (¶0014 & Fig. 6).



Regarding Claim 9, Hasan in view of Dudda teaches the method according to claim 8, Hasan further teaches wherein the second network entity is a SON coordinator (¶0003), wherein the SON coordinator adjust blocking rules for the UNDO area depending on information given in the ASSISTANCE section (¶0038-¶0040; adjusting parameters within functions based to compensate for non or poor function bases stations).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan- Dudda in view of Zhao et al. (hereinafter Zhao) US 2015/0149627 A1 and further in view of Nuss et al. (hereinafter Nuss) US 2014/0349661 A1. 
Regarding Claim 3, Hasan teaches the method according to claim 2, However, Hasan-Kim does not expressly teach wherein the OPT_NUM section comprises a number indicative of an optimal number of time slots required to resolve collisions within the respective undo area.
Zhao teaches wherein the OPT_NUM section comprises a number indicative of an optimal number of time slots required to resolve collisions within the respective undo area (Zhao teaches resolving conflict when exist in a network via SON application/parameters in ¶0044-¶0056, ¶0065-¶0066 & ¶0157-¶0163. Note that time slots is obvious from SON application/parameters that are used to resolve a conflict).


Regarding Claim 5, Hasan-Kim teaches the method according to claim 2, However, Hasan- Dudda does not expressly teach wherein the Assistance-Response Message comprises an OPT_NUM section indicative of an optimal number of time slots required to resolve collisions within the respective undo area. 
Zhao teaches wherein the Assistance-Response Message comprises an OPT_NUM section indicative of an optimal number of time slots required to resolve collisions within the respective undo area (Zhao teaches resolving conflict when exist in a network via SON application/parameters in ¶0044-¶0056, ¶0065-¶0066 & ¶0157-¶0163. Note that time slots is obvious from SON application/parameters that are used to resolve a conflict).
It would have been obvious to one of ordinary skill in the art before the effective filling date of incorporating Zhao teachings of Son application to solve conflicts into the . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hasan- Dudda-Zhao-Nuss and further in view of Applicant’s NPL (attached). 
Regarding Claim 4,  Hasan-Zhao-Nuss teach the method according to claim 3, but do not expressly teach wherein the optimal number of the OPT_NUM section is calculated based on graph coloring theory or computed by constraint satisfaction methods. 
This limitation is obvious and is admitted as prior art and as not being part of the applicant’s invention, see ¶0033. Note that minimum vertex coloring was published in July 2014 (see attached). 
It would have been obvious to one of ordinary skill in the art to combine either the minimum graph coloring theory or the constraint satisfaction methods of the attached NPL into the system of Hasan- Dudda-Zhao-Nuss in order to compute and identify a set of cells or nodes via graph that comprises a set of nodes depicting the verification areas and a set of edges to evaluate every pair of nodes. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI

Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455